Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings, filed on 8/5/2019, are accepted.
Examiner's Comment
The Applicant’s restriction election, filed on 12/2/2021, is acknowledged.  However, because the generic claim 1 is found allowable, the non-elected claims are allowable as well.  Thus, claims 1-14 are currently pending and allowable.

Allowable Subject Matter
	
	Claims 1-14 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a flywheel energy storage fan comprising: a base seat [10] having a case section [101] and a central column section [105] disposed on the case section, the case section having a vacuumed chamber [103] and a bearing cup [104] disposed in the vacuumed chamber; a fan electrical apparatus [20] serving as a motor or a generator, the fan electrical apparatus having a fan stator [201] and a fan rotor [202] rotatable relative to the fan stator, the fan stator being disposed around the central column section, the fan rotor having a fan impeller and a rotational shaft [2044], one end of the rotational shaft being fixed to the fan impeller [2041], the other end of the rotational shaft [2044] being rotatably disposed in the central column section [105] and the bearing cup [104]; and a flywheel energy storage device having a flywheel rotary body [301], the flywheel rotary body being disposed on the rotational shaft [2044] in the vacuumed chamber [103]; 
in combination with other limitations recited in the claims):
The flywheel energy storage device comprising a fan motor [20] having a fan stator [201] and a fan rotor [202] rotatable relative to the fan stator; the flywheel further comprising a flywheel rotary body [103] and an electrical apparatus [302] serving as a motor or a generator, the flywheel rotary body being disposed on the rotational shaft in the vacuumed chamber [103], the electrical apparatus [302] being disposed in the vacuumed chamber corresponding to the flywheel rotary body.
	
The above paragraph with pictorial reference numbers are only for reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834